PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_02_FR.txt. 72

OPINION INDIVIDUELLE DE M. NAGAOKA

J'ai le vif regret de ne pas être à même de me rallier à
l’arrêt de la Cour. Dans son opinion individuelle, le juge
M. O. Hudson a indiqué amplement son point de vue, avec
lequel je suis entièrement d’accord. Il ne me reste donc plus
beaucoup à y ajouter. Je veux seulement préciser mon opinion
sur les points suivants.

1. D’après les requêtes des trois ressortissants hongrois, les
procès dits « de la deuxième série » ont été intentés contre la
Vougoslavie en vue de lui réclamer l’indemnité locale (nationale)
pour les propriétés expropriées par l’application de la loi agraire.
Il n’y a donc aucun doute que ces procès ont été intentés à
propos des réformes agraires à la suite de l’application de la
nouvelle loi yougoslave. Cependant, la question qui se pose est
celle de savoir si les procès, au cas où ils sont intentés à propos
des réformes agraires, doivent tous être nécessairement compris
dans le cadre des procès visés à l’article premier de l’Accord II.
En d’autres termes, la question est de savoir si les auteurs des
Accords de Paris voulaient faire entendre par les mots « tous
les procès » toutes sortes de procès, quels qu'ils soient, quand
ils sont intentés à propos des réformes agraires.

2. Cette question, qui est l’essence même du problème, ne
saurait être tranchée d’une manière nette et précise si l’on ne
recherchait pas quel est l’esprit des Accords de Paris. Il est
donc essentiel qu’on se base sur la réalité des faits qui ont
amené les Puissances à la conclusion de ces Accords; autrement,
il est impossible de saisir la vraie portée de l’article premier de
VAccord II.

L'état de choses qui existait avant les Conférences de La
Haye et de Paris a été bien décrit comme suit par M. Loucheur,
président de la Conférence de Paris: « Le Gouvernement
roumain, et cette thése était également celle des Gouverne-
ments de Prague et de Belgrade, arguait de ce que l’article 250
a pour objet de protéger les ressortissants hongrois contre les
mesures prises contre eux en cette dite qualité, mais ne sau-
rait s’appliquer à propos des réformes agraires qui ont atteint
également tous les possesseurs de terres, quelle que fût leur
nationalité. Les Hongrois répliquaient que l’article 250 devait
être pris à la lettre, et que ses dispositions protégeaient les
ressortissants hongrois de façon absolue contre toute saisie ou
liquidation. » C'est-à-dire que les ressortissants hongrois ont
réclamé, en s'appuyant sur l’article 250 du Traité de Trianon,

46
73  A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. NAGAOKA

la restitution des terres frappées des réformes agraires ou les
indemnités représentant la valeur complète de ces terres, tandis
que les trois Etats de la Petite-Entente n’acceptaient que le
paiement des indemnités nationales.

L'agent du Gouvernement yougoslave confirme ces faits dans
sa Duplique (p. 1), savoir: « L'objet principal de la Réplique
paraît être de vouloir démontrer : a) que les procès des ressor-
tissants hongrois intentés devant les tribunaux arbitraux mixtes
avant le 20 janvier 1930 avaient pour but d’obtenir une indem-
nité complète; à) que les États de la Petite-Entente ont tou-
jours insisté sur le fait que leur législation agraire est basée sur
le principe de complète égalité entre leurs nationaux et les
ressortissants hongrois. Ces deux faits n’ont jamais été contestés
du côté yougoslave. »

Il est donc clair qu'il n’y aurait eu aucun conflit entre les
États de Ja Petite-Entente et la Hongrie, si les ressortissants
hongrois s’étaient contentés, dés le début, des indemnités locales.

Quelle était la combinaison par laquelle on a abouti a
une entente afin de dissiper ce conflit ? Les Accords de Paris la
démontrent très clairement :

a) D'une part, on s’est contenté de ne réclamer aux trois
États de la Petite-Entente que les versements au titre des
indemnités locales. D'autre part, pour satisfaire aux demandes
des ressortissants hongrois, on s’est décidé à verser, en sus des
versements ci-dessus, les annuités prévues par l’article 2 de
l'Accord III a charge des Puissances autres que les trois pays
susindiqués.

b) Toutes ces sommes seront versées au Fonds agraire créé
par l’Accord II de Paris.

c) Le Fonds agraire n’est tenu à aucun paiement avant
d’avoir reçu notification de la totalité des jugements (art. IV
de l’Accord IT); et, aussitôt que la Commission de gestion,
qui représente le Fonds en vertu de l’article 4 de l’Accord III,
aura reçu la totalité des sentences rendues dans les procès visés
à l’article premier de l'Accord II, mais en tout cas avant
le 3x décembre 1932, elle procédera entre les bénéficiaires des-
dites sentences à une répartition proportionnelle du Fonds en
conformité de l’article VI de l'Accord II.

4. De ce qui précède, nous pouvons tirer deux conclusions :
1° les procès visés à l’article premier de l’Accord IT doivent être
de ceux dont l’objet est de recevoir les indemnités du Fonds
agraire, c’est-à-dire les indemnités supérieures aux indemnités

47
74 A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. NAGAOKA

locales ; 2° le Fonds agraire a été créé pour s'occuper unique-
ment du paiement de ces indemnités supérieures aux indemnités
locales.

5. Ces deux conclusions ou prémisses rendent claire la vraie
portée de l’alinéa x de l’article premier de l'Accord II, qui dit
que « les responsabilités du défendeur dans tous les procès qui
ont été intentés jusqu’au 20 janvier 1930 par des ressortissants
hongrois devant les tribunaux arbitraux mixtes .... à la You-
goslavie, à propos des réformes agraires, incomberont exclusive-
ment à un Fonds dit « Fonds agraire ». Il n’y a aucun doute
qu'il s’agit ici de «tous les procès » qui réclament les
indemnités dites « complètes ». Il en sera de même des procès
visés à (2) du même article, parce qu’il y est prévu que le
défendeur de ces procès doit être toujours le Fonds agraire
qui est créé uniquement pour le paiement des indemnités com-
plètes.

Les procès visés à l’article premier de l'Accord II ne com-
prennent donc que les procès intentés pour obtenir, à la charge
du Fonds agraire, des indemnités supérieures aux indemnités
locales. Par conséquent, les procès dits « de la deuxième série »
ne rentrent pas dans le cadre des procès prévus à l’article premier
de l’Accord II, bien qu'ils aient été intentés devant le Tribunal
arbitral mixte à propos de la réforme agraire yougoslave.

6. La compétence de la Cour comme instance d'appel ayant
été ainsi établie pour la présente requête, je m’abstiendrai
d’entrer dans l’examen des questions soulevées par les Parties
comme subsidiaires. Je m'’abstiendrai également, étant donné
l'arrêt de la Cour, de procéder à l'examen des sentences
dont est appel, quoique j'estime qu’elles sont mal fondées et

devraient être réformées.

Pour terminer, je veux souligner encore une fois que ni la
Conférence de La Haye ni la Conférence de Paris n’a tranché
que les questions qui ont troublé pendant des années l’Europe
centrale. Les questions concernant la demande des indemnités
locales ne s’y posaient pas; elles ne pouvaient faire l’objet de
l'étude de ces deux conférences, parce que ce sont précisément
les États de la Petite-Entente qui ont soutenu la thèse du
traitement national égalitaire et du paiement des indemnités
locales. Si, comme je l’ai déjà signalé, les ressortissants hongrois
avaient accepté cette thèse, on n'aurait eu aucun besoin de
chercher une solution en matière de réforme agraire.

Entre les procès tendant à demander des indemnités com-
plétes et ceux qui sont relatifs aux indemnités locales, il n'y

48
75  A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. NAGAOKA

a aucune connexité. Les Accords de Paris ne changent en rien
la situation des ressortissants hongrois en ce qui concerne leur
droit de demander les indemnités locales. Le paiement forfai-
taire au Fonds agraire par la Yougoslavie, conformément à
l’article ro de l'Accord ITI, ne saurait acquitter celle-ci de ses
indemnités locales dues aux ressortissants hongrois. Il ne s’agit
que de l’acquittement des obligations de la Yougoslavie envers
le Fonds agraire, dont la mission consiste à répartir ses dis-
ponibilités aux bénéficiaires en vertu des sentences rendues dans
les procès visés à l’article premier de l'Accord IT. C'est-à-dire que
l’annuité versée au Fonds agraire par la Yougoslavie a pour
but unique de couvrir une partie des indemnités complètes que
le Fonds agraire aura à répartir aux bénéficiaires. Cette annuité
n’a, par conséquent, aucun rapport avec les indemnités locales
dont les ressortissants hongrois réclament le paiement à l’État
yougoslave.

L'essentiel est d'assurer aux ressortissants hongrois le traite-
ment national sur un pied d'égalité avec les ressortissants you-
goslaves. La reconnaissance, par les Accords de Paris, de droits
supérieurs à ceux qui sont accordés aux nationaux yougoslaves,
ne saurait porter aucune atteinte aux droits fondamentaux
reconnus aux ressortissants hongrois.

(Signé) H. NAGAOKA.

49
